NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2695-19

ANAHID KAROYAN,

          Plaintiff-Appellant,

v.

ESTATE OF ALBERT GRIMALDI,

     Defendant-Respondent.
______________________________

                   Submitted March 9, 2021 – Decided March 24, 2021

                   Before Judges Fisher and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. DC-017844-19.

                   De Marco & De Marco, attorneys for appellant
                   (Michael P. De Marco, on the briefs).

                   Basile Birchwale & Pellino, LLP, attorneys for
                   respondent (Stephen F. Pellino, on the brief).

PER CURIAM

          For many years before and until his death on November 24, 2016, Albert

Grimaldi resided with plaintiff Anahid Karoyan in a two-family Ridgefield
home titled in Albert's name. After Albert's Will, which granted plaintiff a life

estate in one of the two units on the Ridgefield property, was offered into

probate, his two surviving adult children commenced suit, alleging plaintiff

unduly influenced the Will and certain inter vivos transfers. In settling that

action, plaintiff gave up her life estate and some of the inter vivos transfers.

      Following the settlement, plaintiff submitted a claim to the estate's

executor, alleging she paid $32,163.63 toward renovation of the Ridgefield

property. She provided cancelled checks amounting to $15,563.63 and asserted

she had made cash payments of $16,600; the estate responded that it would

reimburse the former but not the latter. The estate's attorney explained the

estate's position to plaintiff in a letter in which he also enclosed a release for

plaintiff to sign if she agreed. The release stated that plaintiff "will be paid a

total of $15,563.63, in full payment of making this [r]elease" by which she

"agree[d] that [she] will not seek anything further including any other payment

from" the estate. Plaintiff signed the release and received $15,563.63 from the

estate in May 2019.

      In September 2019, plaintiff commenced this Special Civil Part suit

seeking $16,600 in damages from the estate. In moving for summary judgment,

the estate argued that the executed release barred plaintiff's claim. Plaintiff


                                                                             A-2695-19
                                         2
submitted a certification in opposition, asserting that although she was

represented by counsel in the undue-influence probate suit, she was not

represented by counsel when she engaged in the discussions and

communications that led to the $15,563.63 payment and execution of the release.

She also contended that she believed the $15,563.63 payment was a partial

payment of the $32,163.63 that she thought remained due and that she would

never have agreed to accept less than half of what she believed was owed. In

granting summary judgment in the estate's favor, the judge provided a brief

written opinion that relied on both the strong public policy in favor of

settlements, Nolan v. Lee Ho, 120 N.J. 465 (1990), and the court's obligation to

enforce a settlement absent a demonstration of "fraud or other compelling

circumstances," Pascarella v. Bruck, 190 N.J. Super. 118, 124-25 (App. Div.

1983).

      Plaintiff appeals, arguing that the estate failed to submit, in support of its

summary judgment motion, a statement of material facts, see R. 4:46-2, and that

the judge erred in granting the summary judgment motion not only for that

reason but "because there were genuine issues of fact as to whether the release

should be enforced." We find insufficient merit in these arguments to warrant

further discussion in a written opinion. R. 2:11-3(e)(1)(E).


                                                                              A-2695-19
                                         3
      We add only that the communications that preceded the resolution of

plaintiff's $32,163.63 claim plainly and unambiguously demonstrated that the

estate was agreeable to paying plaintiff $15,563.63 in full settlement and that,

by accepting this amount, plaintiff would seek nothing further.           Plaintiff

attempts to avoid her agreement with the estate by claiming she was

unrepresented by counsel at the time; that, however, was her choice. While she

was entitled to retain counsel during those discussions, she did not have the right

to disavow her promise to seek nothing further because she chose to go it alone,

nor was the agreement void or voidable due to the absence of counsel .

      Plaintiff also argues that the transaction was the product of mistake; she

claims she believed the release applied to the resolved portion of her claim, not

the disputed $16,600 remainder. There was no mistake. The document she

signed when paid $15,563.63 stated in plain English that by signing the release

and accepting the payment, plaintiff was releasing the remainder of her claim

and would be unable to seek "anything further" from the estate. There was no

genuine dispute, and the trial judge properly entered summary judgment.

      Affirmed.




                                                                             A-2695-19
                                        4